PATTERSON, Judge.
Johnny Hill appeals from the dismissal of his Rule 20, Temp.A.R.Crim.P., petition by the Circuit Court of Mobile County.
Hill pleaded guilty to two counts of robbery in the third degree and to one count of burglary in the third degree. He was sentenced to 20 years’ imprisonment on each count, with the sentences to run concurrently. No appeal was taken from the convictions. Subsequently, Hill filed this Rule 20 petition, alleging that his trial counsel was ineffective and that each of his sentences exceeds the maximum allowed. The petition was dismissed by the trial court. Hill appeals, arguing only that he was improperly sentenced.
The record before us indicates that Hill was convicted of three Class C felonies and was sentenced to 20 years’ imprisonment in each case. Section 13A-5-6(a)(3), Code of Alabama 1975, provides that the maximum sentence for a Class C felony is “not more than 10 years.” Based on the foregoing, we find that Hill’s petition does contain sufficient allegations which, if true, would warrant a new sentence hearing. Therefore, this cause is due to be, and it is hereby, reversed and remanded to the Circuit Court of Mobile County with instructions to conduct a hearing for the purpose of determining, whether Hill was properly sentenced.
REVERSED AND REMANDED WITH INSTRUCTIONS.
All Judges concur.